                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA


  IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
  PLAYERS'    CONCUSSION    INJURY MDL No. 2323
  LITIGATION

  Kevin Turner and Shawn Wooden, on behalf
  of themselves and others similarly situated,
                                  Plaintiffs,
               v.
  National Football League and NFL
  Properties, LLC, successor-in-interest to NFL
  Properties, Inc.,
                               Defendants.

  THIS DOCUMENT RELATES TO:

  Pope McGlamry, P.C. v. Donald DuBose
  Attorney Lien Dispute
  (Doc. No. 10153)



                            fJ'                 ORDER

       AND NOW, this     6    day of     ~                 , 2019, upon consideration of the

Report and Recommendation of United States Magistrate Judge David R. Strawbridge (ECF No.

I t:J 6'"1/1, and no objection having been docketed, it is ORDERED that:
       1.      The Report and Recommendation is ADOPTED;

       2.      The Withdrawal of the Lien Dispute is GRANTED; and

       3.      The Claims Administrator is ORDERED to disburse the withheld funds in

accordance with this decision, the provisions of the Settlement Agreement, and all Court Orders

regarding implementation.
    BY THE COURT:




2
